
	
		I
		111th CONGRESS
		2d Session
		H. R. 4665
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Massa (for
			 himself, Mr. Bishop of New York,
			 Mr. Israel,
			 Mr. King of New York,
			 Mrs. McCarthy of New York,
			 Mr. Ackerman,
			 Mr. Meeks of New York,
			 Mr. Crowley,
			 Mr. Nadler of New York,
			 Mr. Weiner,
			 Mr. Towns,
			 Ms. Clarke,
			 Ms. Velázquez,
			 Mr. McMahon,
			 Mrs. Maloney,
			 Mr. Rangel,
			 Mr. Serrano,
			 Mr. Engel,
			 Mrs. Lowey,
			 Mr. Hall of New York,
			 Mr. Murphy of New York,
			 Mr. Tonko,
			 Mr. Hinchey,
			 Mr. Owens,
			 Mr. Arcuri,
			 Mr. Maffei,
			 Mr. Lee of New York, and
			 Mr. Higgins) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 23 Genesee Street in Hornell, New York, as the
		  Zachary Smith Post Office Building.
	
	
		1.Zachary Smith Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 23 Genesee Street in Hornell, New York, shall be known and
			 designated as the Zachary Smith Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, or other record of the United
			 States to the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Zachary Smith Post Office Building.
			
